Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  June 17, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  149308(3)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  ALLAN FALK,
           Plaintiff,

  v                                                                SC: 149308

  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  _____________________________________/

         On order of the Chief Justice, the Grievance Administrator’s motion to extend the
  time to file a response to the complaint for superintending control is GRANTED. The
  response will be accepted as timely filed if filed on or before June 24, 2014.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               June 17, 2014
                                                                              Clerk